DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 4/4/2020. As directed by the amendment: claims 3-5, 7-10, 13 and 15-16 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-16 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “said first and second transverse arm portions,” which lacks proper antecedent basis.
Claim 10 repeats “wherein said endoskeleton member comprises first and second elongate longitudinal arm portions that extend from a central region of the 
Claim 10 recites “said central frame portion” in line 7, which lacks proper antecedent basis.
Claim 11 recites “a pair of opposing side edges thereof” however it is unclear which side edges applicant is referring to since applicant recites side edges of the central panel in claim 1, from which claim 11 depends. The language is suggested to be changed to -- a pair of opposing side edges [[thereof]] of the central frame portion--.
Claim 12 recites “a respective pair of opposing side edges” however it is unclear which side edges applicant is referring to since applicant recites side edges of the central panel in claim 1, from which claim 12 depends and a pair of opposing side edges in claim 11, from which claim 12 also depends.
Claim 14, line 7 recites “at adjacent edges thereof,” however it is unclear which edges applicant is referring to.
Claim 15, line 4 recites “such that it” however it is unclear what “it” is referring to, the exhalation valve assembly or the exhalation valve frame member. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Facer et al. (2008/0271737).
Regarding claim 1, Facer discloses a fold-flat personal respiratory device comprising a generally planar (Fig. 8 shows flat folded planar configuration) central panel 18 including a layer of filter media 50 and having opposing first (at 24) and second (at 26) side edges and first (near 32 on the left) and second (near 32 on the right) end edges; a first side panel 16 joined to said central panel along said first side edge; a second side panel 20 joined to said central panel along said second side edge; the device being manually configurable from a folded configuration in which said side panels are substantially parallel to a planar surface of said central panel (Fig. 8) and an operational configuration in which said central and first and second side panels form a cup-shaped respiratory chamber (Fig. 6); the device further comprising a rigid or semi-rigid endoskeleton member 48 mounted along a planar surface of said central panel and extending between said first and second side edges and/or said first and second end edges (Fig. 9a [0055][0057-0058]).
Regarding claim 2, Facer discloses that said endoskeleton member is formed of semi-rigid plastics material [0058].

Regarding claim 16, Facer discloses joining one or more straps 34 to said central panel [0050], at or adjacent respective end edges thereof (Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Facer, as applied to claim 1 above, in further view of Vasiliev et al. (2018/0353782).
Regarding claim 3, Facer is silent regarding that said endoskeleton member comprises first and second elongate longitudinal arm portions that extend from a central region of the central panel to a position at or adjacent to respective end edges thereof. However in fig. 7-8 and 14 Vasiliev teaches a rigid or semi-rigid endoskeleton member (772, 777 and 776) mounted along a planar surface of a central panel [0120-0122] and extending between first and second side edges (Fig. 14) and/or said first and second end edges (Fig. 14) and comprises first and second elongate longitudinal arm portions 776 that extend from a central region of the central panel to a position at or adjacent to respective end edges thereof (Fig. 14). It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Facer’s central panel with the addition of an exhalation valve having an additional endoskeleton member (base and support elements), as taught by Vasiliev, for the purpose of providing further support to the mask body as well as allow for exhausting of exhaled air. 
Regarding claim 4, the modified Facer discloses that said endoskeleton member comprises first and second transverse arm portions (portions of 772 that extend above 
Regarding claim 7, the modified Facer discloses that said first and second transverse arm portions each comprise a generally square or rectangular frame member (772 has two generally rectangular frame portions above and below the circular opening in Fig. 14, Vasiliev) having a pair of substantially parallel, spaced-apart end arms (vertically extending arms on either side of generally rectangular openings of 772 in fig. 14, Vasiliev) and a distal side arm extending therebetween (Fig. 14 shows an arm at the top and bottom of 772 that connected the end arms, Vasiliev), said end arms extending transversely from said central region such that said side arm is at, or adjacent to, and substantially parallel to, a respective side edge of said central panel (Fig. 14 Vasiliev, Fig. 2 Facer).
Regarding claim 8, the modified Facer discloses that said endoskeleton member further comprises a central frame portion (772 Vasiliev) comprising a generally square or rectangular frame member (see perimeter 771, which is generally rectangular, Vasiliev), located at said central region of said central panel (Fig. 14 Vasiliev, Fig. 2 Facer), and from which said first and second elongate longitudinal arm portions (776 and 777, Vasiliev) and/or said first and second transverse arm portions extend (Fig. 14 Vasiliev).
Regarding claim 11, the modified Facer discloses that said central frame portion of said endoskeleton member is provided with a reinforcing member (cross bars shown 
Regarding claim 12, the modified Facer discloses that said reinforcing member comprises a pair of reinforcing arms (cross bars shown in fig. 14, Vasiliev), each extending between a respective pair of opposing side edges and intersecting at a generally central location within the central frame portion (cross bars shown in fig. 14, Vasiliev).

Claims 3, 5-6, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Facer, as applied to claim 1 above, in further view of Qu et al. (2018/0368492).
Regarding claim 3, Facer is silent regarding that said endoskeleton member comprises first and second elongate longitudinal arm portions that extend from a central region of the central panel to a position at or adjacent to respective end edges thereof. However in fig. 1-3 Qu teaches a rigid or semi-rigid endoskeleton member 112 mounted along a planar surface of a central panel and extending between first and second side edges (Fig. 2) and/or said first and second end edges (Fig. 2) and comprises first and second elongate longitudinal arm portions (arms within circular portion of 112) that extend from a central region of the central panel to a position at or adjacent to respective end edges thereof (Fig. 2). It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Facer’s central panel with the addition of an exhalation valve having an additional 
Regarding claim 5, the modified Facer discloses that said first and second elongate longitudinal arm portions each comprise a generally triangular frame member (see triangle members in fig. 2, Qu) comprising a pair of arms spaced apart at said central region and meeting at an apex at or adjacent to (near) a respective end edge (Fig. 2, Qu).
Regarding claim 6, the modified Facer discloses that said apex is rounded (Fig. 3 shows apexes that are rounded due to central circular portion that receives 305).
Regarding claim 9, Facer is silent regarding an exhalation valve assembly mounted within said endoskeleton member, at a substantially central region of said central panel. However in fig. 1-3 Qu teaches a rigid or semi-rigid endoskeleton member 112 mounted along a planar surface of a central panel and extending between first and second side edges (Fig. 2) and/or said first and second end edges (Fig. 2) and an exhalation valve assembly 304 mounted within said endoskeleton member, at a substantially central region of said central panel (Fig. 2 Qu). It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Facer’s central panel with the addition of an exhalation valve assembly having an additional endoskeleton member (exhalation port), as taught by Qu, for the purpose of allowing for exhausting of exhaled air. 
Regarding claim 10, the modified Facer discloses that said endoskeleton member comprises first and second elongate longitudinal arm portions (arms within circular portion of 112, Qu) that extend from a central region of the central panel to a 
Regarding claim 15, the modified Facer is silent regarding that said endoskeleton member comprises an exhalation valve frame member and the central panel includes a generally central opening, the method further comprising mounting an exhalation valve assembly in said exhalation valve frame member such that it is located within said opening.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Facer, as applied to claim 13 above, in further view of Gerson et al. (2004025946).
Regarding claim 14, Facer discloses a pair of respective end portions (left and right tapered portions of 18 in fig. 2) extending from said central region, each end portion having tapered opposing side edges (Fig. 2) and terminating at a respective end edge of said central panel (Fig2 near 30 and 32), each side panel (16 and 20) being integrally joined to said central panel 18 along a respective side edge (24 and 26) thereof and having a pair of tapered end portions (Fig. 3), the method further comprising joining, at adjacent edges thereof, respective end portions of said central panel and said side panels to form said cup-shaped respiratory chamber [0054], but is silent regarding that said central panel comprises a generally square or rectangular central region .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner (2020/0113256), Liu et al. (2019/0076680) and Henderson (2018/0368494) to foldable facemasks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785